DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
U.S. patent 9,300,822 by Matsuhara et al. and U.S. application publication 2008/0037062 by Omino et al. have been considered and appear to relate to the general background of applicant’s inventive concept.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image printing system with a portable terminal that transmits a location of content to a printer without using a printer driver”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Current language claims a single computer readable medium that both transmits location information and then also receives the same information that was transmitted, this feature is not described in the specification nor would one skilled in the art be able to readily use a CRM that transmits data to itself.  Examiner suggests claiming a clear distinction between a transmitting device and a receiving device (as was done in claims 1 and 19).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1, 4, 7, 13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2015/0036170 by Miyake et al.
2)	Regarding claim 1, Miyake teaches an image printing system comprising: a portable terminal (figure 1, item 70A; a portable terminal) and an image printing apparatus (figure 1, item 10; a printer), wherein the portable terminal includes a first 
3)	Regarding claim 4, Miyake teaches the image printing system according to Claim 1, wherein the first processor is configured to transmit a printing policy for printing the content to the image printing apparatus, and wherein the second processor is configured to determine a printing parameter with which the image printing apparatus is to perform printing, based on the printing policy received from the portable terminal (paragraph 88; print setting selections made at the portable terminal are “printing policies” that are received by printer 10 and when the settings are judged valid [paragraph 95] they are applied to the printed output).

5)	Regarding claim 13, Miyake teaches the image printing system according to Claim 4, wherein the first processor is configured to transmit, as the printing policy, a condition that the content is printed with a size displayed on the portable terminal (paragraph 88; user is presented with options such as “A4”, thus the size is displayed).
6)	Regarding claim 16, Miyake teaches the image printing system according to Claim 4, wherein the first processor is configured to receive a printing policy specified by a user from among a plurality of different printing policies, and transmit the received printing policy to the image printing apparatus, and wherein the second processor is configured to determine a printing parameter with which the image printing apparatus is to perform printing, based on the printing policy received from the portable terminal (paragraph 88; “A4” and “B5” represent a plurality of “policies” that may be sent to printer 10).
7)	Claims 19 and 20 are taught in the same manner as described in the rejection of claim 1 above with the exception of: a non-transitory computer readable medium storing a program causing a computer to execute a process for image printing (paragraph 26; memory 34 is a CRM).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0036170 by Miyake et al. as applied to claim 1 above, and further in view of U.S. patent application publication 20150103376 by Saeda.
9)	Regarding claim 2, Miyake does not specifically teach the image printing system according to claim 1, wherein the transmission software is mounted on browsing software for browsing the content.
	Saeda teaches the image printing system according to claim 1, wherein the transmission software is mounted on browsing software for browsing the content (paragraph 58; job setting screen for transmission to printer can be configured as a browser add-on).
	NOTE: Saeda could modify the setting selection of Miyake to be configured as a browser add-on.
	Miyake and Saeda are combinable because they are both from the mobile printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Miyake with Saeda to add a browser add-on.  The motivation for doing so would have been for the user convenience of being able to 
10)	Regarding claim 3, Miyake does not specifically teach the image printing system according to Claim 1, wherein the transmission software is externally attached to browsing software for browsing the content.
	Saeda teaches the image printing system according to Claim 1, wherein the transmission software is externally attached to browsing software for browsing the content (paragraph 58; job setting screen for transmission to printer can be configured as a browser add-on, an add-on being inherently “externally attached” as it is not a core process of the browser).
	NOTE: Saeda could modify the setting selection of Miyake to be configured as a browser add-on.
	Miyake and Saeda are combinable because they are both from the mobile printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Miyake with Saeda to add a browser add-on.  The motivation for doing so would have been for the user convenience of being able to select printer settings within a browser.  Therefore it would have been obvious to combine Miyake with Saeda to obtain the invention of claim 3.
11)	Claims 5 and 6 are taught in the same manner as disclosed in the rejection of claim 4 above.
12)	Claims 8 and 9 are taught in the same manner as disclosed in the rejection of claim 7 above.

	Saeda teaches the image printing system according to Claim 4, wherein the first processor is configured to transmit, as the printing policy, a condition that the content is printed - 31 -to fit with a size of a medium on which printing is to be performed (paragraph 61; figure 5a; user can select copy ratio [i.e. 100% being sized to fit the medium as disclosed in figure 7a]).
	Miyake and Saeda are combinable because they are both from the mobile printing field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Miyake with Saeda to add sizing print data to fit a medium.  The motivation for doing so would have been to give a user greater control of print data output.  Therefore it would have been obvious to combine Miyake with Saeda to obtain the invention of claim 10.
14)	Claims 11 and 12 are taught in the same manner as disclosed in the rejection of claim 10 above.
15)	Claims 14 and 15 are taught in the same manner as disclosed in the rejection of claim 13 above.
16)	Claims 17 and 18 are taught in the same manner as disclosed in the rejection of claim 16 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672